DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Schneider on 3/2/2021.

The application has been amended as follows: 
Claim 1 now recites: An air intake apparatus comprising: a surge tank including a side opening, into which air is introduced via the side opening; a plurality of intake ports through which the air is introduced from the surge tank to each of a plurality of cylinders of an engine body; and a plurality of funnel-shaped portions provided at ends of the plurality of intake ports on a side of the surge tank; wherein the plurality of funnel-shaped portions respectively include open ends located at positions at which lengths of the plurality of intake ports from ends thereof on the side of the surge tank to ends thereof on sides of the plurality of cylinders are aligned with each other, the open ends being provided along a direction perpendicular to a direction in which respective , wherein areas of openings in respective cross sections of the plurality of intake ports increase from the sides of the plurality of cylinders toward the side of the surge tank, and among the plurality of funnel-shaped portions, an area of an opening of an open end of a funnel-shaped portion located closest to the side opening of the surge tank is the largest, and an area of an opening of an open end of a funnel-shaped portion located further away from the side opening becomes smaller.
Claim 3 now recites: The air intake apparatus according to claim 2, wherein the respective centerlines of the plurality of intake ports are arcuate, centered on port center points; the open ends of the plurality of funnel-shaped portions include inner edges on sides of the port center points, and outer edges located further away from the port center points than the inner edges; and the open ends of the plurality of funnel-shaped portions are 
Claim 5 is now cancelled. 
Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches an air intake apparatus with a surge tank having a side opening, a plurality of funnel-shaped portions provided at ends of the intake ports on the side of the surge tank, areas of openings in respective cross-sections of the intake ports increase from the sides of the cylinders toward the side of the surge tank, and among the plurality of funnel-shaped portions, an area of an opening of an open need of a funnel-shaped portion located closest to the side opening of the surge tank is the largest, and the area of an opening of an open end of the funnel-shaped portion located further away from the side opening becomes smaller. All depending claims are allowable. 
The closest piece of prior art is Morota (U.S. Patent 5,740,771), which teaches the funnel-shaped portions at peon ends of the intake ports opening within the surge tank, but does not teach that the areas of the intake ports increase sing from the cylinder side toward the surge tank side, and that the open ends of the funnel-shaped portions are decreasing for each intake ports from the side opening side towards the side opposite of the side opening. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.